 Case 16-15987       Doc 57   Filed 03/16/21 Entered 03/17/21 06:17:54              Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )              BK No.:    16-15987
JOY A. NIEWIEDZIAL,                        )
                                           )              Chapter: 13
                                           )
                                                         Honorable Carol A. Doyle
                                           )
                                           )
              Debtor(s)                    )

                     ORDER ON DEBTOR'S MOTION TO MODIFY PLAN

      THIS MATTER coming to be heard on the motion of the Debtor to modify the plan,

    IT IS HEREBY ORDERED that the motion is granted as follows:

  1. The plan base is decreased to $14,124.00.

  2. The debtor's monthly plan payments will remain $240.00.




                                                      Enter:



                                                               Honorable Carol A. Doyle
Dated: March 16, 2021                                          United States Bankruptcy Judge

 Prepared by:
 Jeffrey A. Soufal, ARDC #6227155
 David M. Siegel & Associates
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
